Citation Nr: 0509779	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from May 1949 to 
August 1952, and from August 1964 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in April 2003, the RO issued a 
statement of the case in January 2004, and the veteran 
perfected his appeal in February 2004.  

In July 2004, a videoconference hearing was held before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's hypertension is related to service or is due to or 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2004). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in December 2002, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a April 2003 rating decision, the RO denied the veteran's 
claim.  

During the course of this appeal, the veteran was also sent 
another development letter in April 2003 and a statement of 
the case in January 2004.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and other individuals.  The 
transcript of the veteran's July 2004 videoconference hearing 
has been associated with the claims file.  In an April 2003 
written statement, the veteran indicated that there were no 
outstanding medical records.  VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

VA examinations were conducted in January 2003 and March 
2003, and the reports of both examinations were associated 
with the claims folder.  38 C.F.R. § 3.159(c)(4)(iii).  At 
his July 2004 videoconference hearing, the veteran complained 
about the thoroughness of the March 2003 examination 
(suggesting that the VA physician failed to actually examine 
him), but he did undergo an examination in January 2003, and 
the March 2003 visit and report served mainly to facilitate a 
specific opinion concerning the etiology of the veteran's 
hypertension.  The applicable duties to notify and assist 
have been substantially met by VA and there are no areas in 
which further development may be fruitful.  
 
II.  Claim for service connection

The veteran is seeking service connection for hypertension, 
primarily on the basis that this condition is secondary to 
diabetes mellitus (a condition for which he was service 
connected by a November 2001 rating decision).  The Board 
will consider whether service connection for this condition 
is warranted on a direct, presumptive, or secondary basis.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

None of the veteran's service medical records specifically 
reflect complaints of, treatment for, or diagnoses of 
elevated blood pressure or hypertension.  Although the 
veteran was noted in August 1965 to have blood pressure of 
148 systolic over 90 diastolic, this elevated reading was 
apparently in conjunction with an anxiety reaction from a 
family tragedy.  

The veteran has not alleged that he aggravated (during active 
duty) a preexisting hypertensive condition, and no medical 
evidence has been submitted which reaches such a conclusion.  
Thus, service connection on that basis is not warranted.  38 
C.F.R. § 3.306.  A veteran may be granted service connection 
for hypertension, although not otherwise established as 
incurred in service, if the condition was manifested to a 10 
percent degree within one year following service. 38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
However, there is no evidence in this case that the veteran 
was treated for or diagnosed as having elevated blood 
pressure or hypertension within one year of either discharge 
in August 1952 or May 1970.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

There is no question that the veteran currently has 
hypertension: he was diagnosed as having this condition at a 
January 2003 VA examination.  However, the preponderance of 
the medical evidence submitted does not indicate that the 
hypertension is due to, or even aggravated by, diabetes 
mellitus.

At his January 2003 examination, the veteran reported that he 
had been diagnosed as having hypertension about 10 or 12 
years before.  He was currently taking medication for both 
heart problems and hypertension, and said that he had been 
hospitalized twice for congestive heart failure (most 
recently in August 2002).  Following this examination, he was 
diagnosed as having hypertension, congestive heart failure, 
and hypertensive heart disease.  The examiner concluded that 
it was possible that "some" of the veteran's heart disease 
was related or secondary to his diabetes mellitus.  (By its 
April 2003 rating decision, the RO granted service connection 
for hypertensive heart disease as secondary to diabetes 
mellitus).  

At a March 2003 VA examination, the veteran reported that he 
had been diagnosed as having hypertension at the same time he 
was diagnosed as having diabetes mellitus (about 12 years 
before).  Following this examination, he was again diagnosed 
as having well-controlled hypertension.  However, the 
examiner also specifically concluded that the hypertension 
was not related to diabetes mellitus.    

The veteran has submitted two letters from private 
physicians, but neither advances his claim significantly.  In 
a July 2002 letter, Frank J. Guidry, M.D., wrote that he was 
treating the veteran for diabetes mellitus and coronary 
artery disease and that patients suffering with diabetes have 
a "high risk factor" for coronary artery disease.  In a 
November 2002 letter, Michael C. Finn, M.D., wrote that the 
veteran had had diabetes for ten years and heart disease for 
approximately two years.  Dr. Finn further wrote that the 
veteran's diabetes  "certainly did" contribute to his 
underlying coronary disease.  However, neither Drs. Guidry 
nor Finn specifically referenced hypertension in their 
letters or otherwise opined that the veteran's hypertension 
was related to his active duty or diabetes mellitus.  

The veteran himself has contended (such as in a February 2004 
written statement and his July 2004 videoconference hearing) 
that his hypertension is secondary to diabetes mellitus.  As 
a layman, however, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Particularly in light of the March 2003 VA opinion (which has 
not been contradicted), the weight of the credible evidence 
fails to demonstrate that the veteran's hypertension is 
secondary to or aggravated by his diabetes mellitus (or is 
otherwise related to either period of active duty, for that 
matter).  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


